Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claim 1.  Specifically, the prior art of record does not teach the features of the claim limitations that include for each data block of a set of data blocks having at least one attribute of a query selection condition, generating an attribute value information on the at least one attribute; generating a first condition on the at least one attribute, wherein the first condition negates each selection expression of the at least one selection expression when the selection expression comprises a negation operator; generating a first set of conditions that comprises the generated first condition on the at least one attribute and each of the at least one selection expression that does not comprise a negation operator; selecting a positive subset of data blocks of the set of data blocks satisfies a condition of the first set of conditions for each condition of the first set of conditions; selecting a negative subset of data blocks of the set of data blocks does not satisfies a condition of the first set of conditions for each condition of the first set of conditions; and using the selection condition to determine a skipped portion of the negative subsets of the data blocks, and a non-skipped portion of the negative subsets of the data blocks in order to generate result data in combination with the other limitations recited in the context of independent claim 1.
 The closet prior art Ziauddin et al. (U.S. PGPUB No. 2014/0095520 A1; hereinafter “Ziauddin”) teaches a system and method for generating a “dimensional zonemap” that allows a database server to avoid scanning disk blocks of a fact table based on filter predicates in a query that qualify one or more dimension tables. However, Ziauddin does not teach the combination of features listed above in combination with the other limitations recited in the context of independent claim 1.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the system and method for generating a “dimensional zonemap” that allows a database server to avoid scanning disk blocks of a fact table based on filter predicates in a query that qualify one or more dimension tables to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of independent claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.